Citation Nr: 1626993	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee sprain.

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to an effective date prior to June 4, 2009 for service connection for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Patricia E. Roberts, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript is in the record.  

In April 2016, additional evidence pertaining to the claim for service connection for a right knee disability was received from the Veteran's representative after the issuance of the statement of the case.  Waiver of initial review of this evidence by the RO was not included.  However, given the fully favorable outcome on that issue, the Board finds that it may proceed with adjudication of that appeal without fear of harm to Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the VA medical opinion received in April 2016, the issue of entitlement to service connection for a back disability appears to have been raised.  The Veteran is advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The issue of entitlement to initial rating in excess of 10 percent for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Current medical records include a diagnosis of right knee strain, and the service treatment records reflect that the Veteran was treated for a right knee sprain.  

2.  The evidence supports a finding that there is a nexus between the right knee injury for which the Veteran was treated in service and his current right knee sprain.  

3.  The Veteran's claim of service connection for a left ankle disability was first received on June 4, 2009, which is more than one year after his discharge from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee sprain have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015).  

2.  The criteria for an effective date prior to June 4, 2009 for service connection for a left ankle disability have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duty to notify and duty to assist the veteran has been met for the issue of service connection for a right knee disability.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the veteran. 

Regarding the claim for an earlier effective date, this appeal arises from disagreement with the rating decision that initially granted service connection for the left ankle.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There is no indication of any outstanding evidence that is relevant to the claim for an earlier effective date.  

Service Connection

The Veteran contends that a disability of the right knee was incurred during active service.  He was treated for a right knee sprain during service, and states he has continued to experienced right knee problems ever since his initial injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran was afforded a VA fee basis examination of his right knee in November 2009.  The diagnosis was right knee sprain.  As there is medical evidence of a current disability, the first criterion for service connection has been met.  11/18/2009 VBMS, VA Examination. 

The Veteran's service treatment records show that he was treated for swelling of the right leg in April 1974.  The impression was of a right knee sprain.  This constitutes medical evidence of in-service incurrence of the Veteran's right knee sprain, and the second criterion for service connection has been met.  12/2/2014 VBMS, STR - Medical, p. 3.  

The final criterion that must be met to establish entitlement to service connection is medical evidence of a medical nexus between the injury in service and the current disability.  The record includes two medical opinions that address the possibility of such a nexus.  

The first opinion was offered by the November 2009 examiner.  This doctor states that the right knee sprain described in 1974 "may be related to his current complaints," but adds that there is no evidence of internal derangement of the knee at the time of the 1974 injury or evidence of internal derangement in more recent records.  Because of this paucity of diagnostic information, the examiner was unable to state that the 1974 right knee injury was related to the current disability without speculation.  11/18/2009 VBMS, VA Examination.

The second opinion is an April 2016 statement from the VA physician who provides the Veteran his regular care.  This doctor states that based on a review of the medical record and repeated examinations of the Veteran, he had formed an opinion about the cause of his knee pain.  He believed it was more likely than not that the musculoskeletal pain was caused or made worse by the initial knee injury, as well as the gait disturbance that originated in those active duty injuries.  4/27/2016 VBMS, Correspondence, p. 5.

Given these opinions, the Board finds that the evidence supports a finding that there is a nexus between the right knee sprain treated in service and the Veteran's current right knee sprain.  The November 2009 examiner acknowledged the possibility of a nexus, but believed that the lack of medical documentation prevented him from making such a finding.  The Board notes this does not constitute a negative opinion, and further notes that an opinion based solely on a lack of documentation of medical treatment is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In contrast, the April 2016 opinion states it was more likely than not that the Veteran's right knee disability was caused or made worse by the initial knee injury in service.  Although the opinion is not precise in that it fails to give the exact diagnosis of the current disability, it is precise enough for VA to identify the intended disability and is based on both a record review and regular treatment of the Veteran.  Given that the November 2009 examiner acknowledged the possibility of a nexus, and that the April 2016 examiner found it more likely than not a nexus exists, the Board will find that the final criterion for service connection has been met.  Therefore, entitlement to service connection for right knee strain has been established.  

Earlier Effective Date

The Veteran testified that when his initial claim was submitted on November 25, 2008, the service representative who assisted him in its preparation made an error.  He says that she incorrectly listed the issues as entitlement to service connection for a right ankle disability and a right foot disability, when he actually intended to seek service connection for a right knee disability and a left ankle disability.  

The record shows that what was characterized as an informal claim for service connection for a right ankle disability and a right foot disability was date stamped as received at the RO on November 25, 2008.  This claim was on a VA Form 21-4138 Statement in Support of Claim.  In addition to the claims, the Veteran's dates of service, his home address, and the name of his representative were included.  The Veteran signed the statement, and the date signed was also November 25, 2008.  Just above the signature, the form states that "I CERTIFY THAT the statements on this form are true and correct to the best of my knowledge and belief."  11/25/2008 VBMS VA 21-4138 Statement in Support of Claim #1.

Shortly thereafter, a VA Form 21-526 Veteran's Application for Compensation and/or Pension was date stamped as received at the RO on December 2, 2008.  The disabilities claimed were listed as "Right ankle" and "Right foot."  The Veteran signed this statement, and the date of the signature was once again November 25, 2008.  A certification that the statements in the document were true and complete to the best of his knowledge was also included just above this signature line.  12/2/2008 VBMS VA 21-526 Veterans Application for Compensation or Pension.  

Subsequently, entitlement to service connection for a right ankle condition and a right foot condition was denied in a March 2009 rating decision.  In June 2009, the Veteran submitted what was characterized as a notice of disagreement with the claims of service connection for a right ankle condition and a right foot condition.  This statement adds that the Veteran was requesting entitlement to service connection for a left ankle condition and a right knee condition.  This was date stamped as received at the RO on June 4, 2009.  6/4/2009 VBMS Third Part Correspondence #1.  

In a VA Form 21-4138 Statement in Support of Claim received that same day, the Veteran explained that the information VA received was incorrect, and that they were now providing the correct information.  The Veteran noted that VA had received a claim for a right ankle condition and a right foot condition, but said both of these conditions were errors by "Veterans Services."  6/4/2009 VBMS VA 21-4138 Statement in Support of Claim #1.  

In a second VA Form 21-4138 Statement in Support of Claim also received on June 4, 2009, the Veteran again said that the denial of his claims was based on incorrect information from "VETERANS SERVICES."  He apologized that VA had been send incorrect information.  6/4/2009 VBMS VA 21-4138 Statement in Support of Claim #2.  

Subsequently, entitlement to service connection for a left ankle sprain was granted in the January 2010 rating decision.  The effective date of service connection was June 4, 2009.  

At the March 2016 hearing, the Veteran testified that he gave his Veterans Service Representative all of his information regarding his left ankle disability, but that a clerical error was made and the representative put down right ankle on the claim by mistake.  The Veteran did not realize the mistake until he received the notice that his claims had been denied.  He then refiled his claim.  See Transcript.  

After careful and sympathetic review of this evidence, the Board finds that entitlement to an effective date prior to June 4, 2009 for the award of service connection for the Veteran's left ankle disability is not warranted.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

A claim means a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary.  38 C.F.R. § 3.1(p) (2015).  

The evidence shows that the Veteran's initial claim for service connection for a left ankle disability was received on June 4, 2009.  As this was more than one year after the Veteran's discharge from active service, it is the earliest effective date that may be assigned for this disability.  

The Veteran does not contend that he submitted a claim for service connection for a left ankle disability prior to June 4, 2009.  Rather, he claims that a mistake was made on the claim that was received on November 25, 2008 in that his Veteran's Service Representative incorrectly characterized the disabilities on his claims form.  The Veteran's statements and testimony in this regard are very credible.  Unfortunately, it does not change the fact that a corrected claim evidencing a belief in entitlement to service connection for a left ankle disability was not received until June 4, 2009.  The Board notes that the Veteran's Service Representative is not a VA employee, and any mistake on her part is not the responsibility of VA.  Furthermore, it must also be noted that the Veteran signed both the informal and formal claims that listed the incorrect disabilities and certified that they were correct.  While the Board is sympathetic to the Veteran's contentions, it is also bound by the laws and regulations that govern the award of effective dates and is not free to disregard them at will.  The proper effective date for service connection for the Veteran's left ankle disability is June 4, 2009, the date the claim was first received.  38 C.F.R. § 3.400(b)(2)(i).  


ORDER

Entitlement to service connection for a right knee sprain is granted. 

Entitlement to an effective date prior to June 4, 2009 for service connection for a left ankle disability is denied. 

REMAND

The Veteran contends that the initial 10 percent evaluation assigned to his service connected left ankle disability is inadequate.  

At the March 2016 hearing, the Veteran and his representative stated that his disability had increased in severity since he first submitted his claim in 2009.  The Veteran testified that he has been prescribed pain medication for his left ankle by his VA doctor.  

The record shows that the Veteran has not been afforded a VA examination of his left ankle since November 2009.  Furthermore, the claims file does not include any VA treatment records dated more recently than 2009. 

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that an additional examination of the Veteran's left ankle would be useful in obtaining an accurate assessment of the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment of the Veteran's left ankle disability dating from 2009 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the current nature and severity of his/her service-connected left ankle disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


